 Case 1:20-cv-00803-PLM-RSK ECF No. 12 filed 10/23/20 PageID.455 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ALRELIO EVANS,

                       Plaintiff,                      Case No. 1:20-cv-803

v.                                                     Honorable Paul L. Maloney

R. FRIAS et al.,

                       Defendants.
____________________________/

                                          JUDGMENT

               In accordance with the opinion issued this date:

               IT IS ORDERED that Plaintiff’s action against Defendants Frias, Wixson,

Schneider, Miller, Dunigan, King, Reid, Finnerty, Southwick, Lemke, Pratt, Sanders, Jensen,

Warren, Evans, Nixon, Gren, Washington, and Unknown Party is DISMISSED WITHOUT

PREJUDICE, pursuant to Rule 21 of the Federal Rules of Civil Procedure, because the claims

against them are not properly joined in this action.

               IT IS FURTHER ORDERED that Plaintiff’s complaint against remaining

Defendants DeMayer and Verschure is DISMISSED WITH PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. §§ 1915(e) and 1915A, and 42 U.S.C. § 1997e(c).



Dated:    October 23, 2020                             /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
